        Case 8:19-cv-00985-GJH Document 29-1 Filed 06/14/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



 TIMOTHY H. EDGAR, et al.,

               Plaintiffs,

        v.                                          Case No. 8:19-cv-00985 (GJH)

 DANIEL COATS, Director of National
 Intelligence, et al.,

               Defendants.



                                    PROPOSED ORDER

        Upon consideration of Defendants’ Unopposed Motion for Leave to File Excess Pages, it

is:

       HEREBY ORDERED that the Motion is GRANTED. Defendants may file a brief in

support of their motion to dismiss that contains five pages more than ordinarily permitted under

Local Rule 105(3).



SO ORDERED.



Date                                                       George J. Hazel
                                                           United States District Judge




                                               1
